Citation Nr: 0634620	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  02-14 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected residual chorioretinal scar of the 
right eye from chorioretinitis/choroidosis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the RO.  

The Board remanded this case back to the RO in October 2003 
for further development of the record.  

Pursuant to a September 2003 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.900(c) (2006).  



FINDINGS OF FACT

The service-connected right eye disorder is shown to be 
manifested by a disability picture that more nearly 
approximates that of restriction of his visual field to 15 
degrees, but not to 5 degrees.  



CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation of 
20 percent for the service-connected right eye disorder have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.76a, 
4.84a, including Diagnostic Code 6080 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in June 2004 and August 2005 letters.  By these 
letters, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  
The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letters were issued subsequent to the 
appealed April 2002 rating decision.  However, the RO 
readjudicated the claim in an October 2005 Supplemental 
Statement of the Case (SSOC).  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed April 2002 rating 
decision, in which service connection for his right eye 
disorder was granted.  Id.  
 
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal. See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

The RO granted service connection for residual chorioretinal 
scar right eye and assigned a noncompensable evaluation in 
April 2002.  The evaluation was increased to 10 percent in 
November 2003.  This evaluation has remained in effect since 
that time.  

During a June 2004 VA eye examination, the veteran complained 
of "a blackspot going side to side in my right eye."  The 
veteran reported receiving a mortar injury to his right eye 
in 1944.  He denied any history of ophthalmic surgery.  

On examination, visual acuity uncorrected at distance was 
20/200 in the right and left eye respectively.  Visual acuity 
uncorrected near was 20/40 and 20/60 in the right and left 
eye respectively.  Visual acuity corrected at distance was 
20/25 and 20/40 in the right and left eye respectively.  

The confrontational visual field was within normal limits in 
the left eye.  There was evidence of a superior nasal defect 
in the visual field of the right eye.  The periphery of the 
left eye was within normal limits.  The periphery of the 
right eye revealed evidence of a chorioretinal scar 
approximately 2 1/2 to 3 disk diameters along the inferior 
temporal arcade.  

An examination of the anterior segment revealed pingueculae 
of the conjunctivae of both eyes.  An examination of the 
posterior segment revealed that the disk was flat with sharp 
margins.  

The veteran was diagnosed with chorioretinal scar, right eye; 
myopic astigmatism; and presbyopia.  The examiner noted the 
veteran would need a Humphrey visual field testing to detect 
the presence or absence of a visual field defect.  

The Board is aware the veteran received a visual field acuity 
test in July 2004.  However, the report did not indicate the 
visual field extent in the eight meridians.  

From April 2004 to April 2005 the veteran was seen at the VA 
several times for treatment for his right eye disorder.  In 
the April 2005 treatment record, the veteran's diagnosed 
chorioretinal scar right eye with central visual field defect 
was confirmed.  

In an August 2005 VA eye examination, the veteran described 
how he suffered the eye injury.  He denied a history of eye 
swelling or watery eyes.  

On examination, visual acuity uncorrected at distance was 
20/60 in the right and left eye respectively.  Visual acuity 
uncorrected near was 20/70 in the right and left eye 
respectively.  Visual acuity corrected at distance was 20/25 
in the right and left eye respectively.  

Confrontational visual field testing in both eyes were full.  
The periphery in both eyes was normal.  However the examiner 
noted a corneoretinal scar along the superior temporal arcade 
in the right eye that was not involving the center of the 
macula.  

The visual field testing with 3/4 E spot size in both eyes 
revealed a moderately constricted visual field in each eye 
with no specific abnormality.  The veteran was diagnosed with 
visually insignificant corneoretinal scarring right eye and 
cataracts.  

In the corresponding August 2005 visual field testing, visual 
field in the right eye was temporally intact to 32 degrees; 
down temporally, intact to 20 degrees; down, intact to 11 
degrees; down nasally, intact to 11 degrees; nasally, intact 
to 11 degrees; up nasally; intact to 12 degrees; up, intact 
to 11 degrees; and up temporally, intact to 12 degrees.  
These results indicated visual field intact to 120 degrees.  
Dividing this result by 8 provides an average contraction for 
rating purposes of 15 degrees in the right eye..  

In July 2006, the Board requested that an ophthalmologist 
provide an advisory medical opinion on the service-connected 
right eye disorder.  Specifically, the Board asked (1) if the 
service-connected right eye disorder resulted in loss of 
field of vision in the right eye; (2) if the service-
connected right eye disorder resulted in loss of field of 
vision, was the disorder the cause of the entire loss 
measured on the August 2005 VA examination; (3) if the loss 
of field of vision is attributable to more than the service-
connected right eye disorder, was it possible to determine 
the loss of field of vision attributable solely to the 
service-connected disorder; and (4) was the loss of visual 
field of the left eye attributable to the service-connected 
right eye disorder.  

In September 2006 an ophthalmologist responded to the Board's 
questions.  The ophthalmologist opined that the service-
connected right eye disorder did result in loss of field of 
vision in the right eye.  Additionally, the ophthalmologist 
listed several other factors that could have contributed to 
the loss of field of vision in the right eye.  However, the 
ophthalmologist noted there was no evidence that the veteran 
suffered from these other factors that could contribute to 
the loss of field of vision.  

The ophthalmologist further opined that there was no evidence 
in the history or in any of the findings of any other reason 
for visual field loss.  Finally, the ophthalmologist opined 
that there was no reason to suspect that any visual field 
loss in the left eye was attributable to the service-
connected right eye disorder.  

As the veteran's claim involves only the right eye, the Board 
will consider the veteran's right eye disorder under the 
criteria for unilateral impairment of the visual field.  See 
38 C.F.R. § 4.84a, including Diagnostic Code 6080 (2006).  

Under Diagnostic Code 6080, a 10 percent evaluation is 
warranted for unilateral concentric contraction of the visual 
field to 60 degrees but not to 45 degrees; to 45 degrees but 
not to 30 degrees; or to 30 degrees but not to 15 degrees.  A 
20 percent evaluation is warranted for unilateral concentric 
contraction of the visual field to 15 degrees but not to 5 
degrees.  A 30 percent evaluation is warranted for unilateral 
concentric contraction of the visual field to 5 degrees.  

Given the August 2005 VA visual field examination results 
which showed concentric contraction of the visual field in 
the right eye to 15 degrees, the Board finds the service-
connected right eye disorder to be at a level of disablement 
more nearly approximated by unilateral concentric contraction 
of the visual field to 15 degrees but not to 5 degrees as 
contemplated by the 20 percent evaluation under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6080 (2006).  

The Board is unable to find unilateral concentric contraction 
of the visual field to 5 degrees.  Thus, an evaluation in 
excess of 20 percent for the service-connected right eye 
disorder is not warranted.  



ORDER

An initial evaluation of 20 percent, but not higher for the 
service-connected right eye disability is granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


